EXHIBIT C
From:                          Seth Carson <seth@dereksmithlaw.com>
Sent:                          Wednesday, April 29, 2020 10:37 PM
To:                            Walton, David
Cc:                            Benson, Leigh Ann
Subject:                       Re: Brady — depositions



**EXTERNAL SENDER**

I am not threatening anything. I was extending a courtesy by letting you know when I plan to
file a motion to compel, which will be in the morning. That was not my first email making you
aware that Plaintiff is going to seek intervention of the court if discovery responses are not
provided.

I need the dates for the depositions by tomorrow too. We can do Caitriona Brady's first, but I
am going to request Judge Kearney's assistance in facilitating the scheduling of deps if we can't
do it on our own. I have sent five or six emails letting you know who I would like to schedule
and asking for dates. I need you to provide me with the dates.

I do not like protective orders. 95% of them are an unnecessary waste of time. What is your
client's argument for good cause? Why hasn't your client produced documents which are not
subject to the protective order? Obviously Plaintiff is not going to agree to a blanket protective
order.

If you are going to make an offer on Caitriona Brady's case, please let me know.




Seth D. Carson, Esquire
Derek Smith Law Group, PLLC
1835 Market Street
Suite 2950
Philadelphia, PA 19103
Phone: 215.391.4790
Facsimile: 215.893.5288
Direct: 484.678.2210
Email: Seth@DerekSmithLaw.com

___________________________________________________________
CONFIDENTIALITY NOTE: The information contained in this transmission is privileged and confidential
information intended only for the use of the individual or entity named above. If the reader of this
message is not the intended recipient, you are hereby notified that any dissemination, distribution or
copying of this communication is strictly prohibited. If you have received this transmission in error, do not
                                                      1
read it. Please immediately reply to the sender that you have received this communication in error and
then delete it. Thank you.
___________________________________________________________




From: Walton, David <DWalton@cozen.com>
Sent: Wednesday, April 29, 2020 9:25 PM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Benson, Leigh Ann <LBenson@cozen.com>
Subject: Re: Brady — depositions

Seth

We have sent you several copies of a proposed confidentiality order. Leigh Ann will resend again.

Don’t threaten a motion to compel against us at 6pm if we don’t produce documents “today.” That’s
absurd. We have been prepared for weeks to send you documents. We have sent you several copies of a
proposed confidentiality order. We have told you that we will produce documents after we get a confidentiality
order but you ignored us.

We were prepared to make an offer based on the assignment paradigm you initially proposed. You other email
said your boss did not like the assignment idea but you wanted to still explore it. You even asked us for
documents. Plus, the email you quote below was from the night before the settlement conference. It was too late
to comply change approaches.

I have not refused to provide you any dates. As we discussed by phone several times, we both agreed it would
make sense to set Brady’s depo first. You did not respond to my other emails seeking dates for her.

I have no idea what your taking about in the last paragraph. We have been oriented for weeks to produce
documents. And we are prepared to set depo dates for the other witnesses.

Dave Walton
Sent from my iPhone


       On Apr 29, 2020, at 5:54 PM, Seth Carson <seth@dereksmithlaw.com> wrote:


       **EXTERNAL SENDER**

       I have a Rule 16 Conference May 6 and 7. How about May 4 or 5 or 8?


       I have not received a proposed confidentiality order. I also do not recall you
       asking about one. Refusing to produce documents because of this is not
       acceptable. I am going to have to file a motion to compel if I do not begin to
       receive documents today.

                                                       2
I don't know why you are suggesting that the reason the matter was not resolved at
the settlement conference has anything to do with the assignment of any claim. I
informed you by email and over the phone that was not an option for Caitriona
Brady's case. Here is language from one of the emails I sent prior to the settlement
conference:

       "Accordingly, I think the assignment, while an interesting and creative
       solution, has a real chance of not working out - and we should not
       conduct the settlement conference tomorrow with any consideration of
       the assignment. Tomorrow needs to be about a settlement agreement
       that both parties can live with."

Dave, waiting for your client to make an offer out of courtesy. If your client does
not make an offer, Plaintiff has instructed me to file a Rule 16(a).

Please let me know what dates we are going to schedule the depositions of Daniel
Pipes, Mark Fink, Gregg Roman, Matthew Bennett, Steve Levy and Laurence
Hollin. I can do May 4, 5, 8, 11, 12, 13, 14, 15, 18, 19, 20, 21, 22. As I said, I
need three days so please choose three days. I have no unilaterally schedule the
deps because I have tried, repeatedly to work with your schedule.

It appears I am going to have to request Court intervention by tomorrow because
we are getting close to the end of fact discovery and your client has not produced a
single piece of discovery and refuses to provide dates for depositions.




Seth D. Carson, Esquire
Derek Smith Law Group, PLLC
1835 Market Street
Suite 2950
Philadelphia, PA 19103
Phone: 215.391.4790
Facsimile: 215.893.5288
Direct: 484.678.2210
Email: Seth@DerekSmithLaw.com

___________________________________________________________
CONFIDENTIALITY NOTE: The information contained in this transmission is privileged and
confidential information intended only for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited. If you
have received this transmission in error, do not read it. Please immediately reply to the
sender that you have received this communication in error and then delete it. Thank you.
___________________________________________________________
                                              3
From: Benson, Leigh Ann <LBenson@cozen.com>
Sent: Wednesday, April 29, 2020 3:32 PM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Walton, David <DWalton@cozen.com>
Subject: RE: Brady — depositions

My apologies, Seth. I meant May 6th. Are you and Ms. Brady available on Wednesday, May 6?



Leigh Ann Benson
Associate | Cozen O'Connor
One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
P: 215-665-4708 F: 215-701-2002
Email | Bio | LinkedIn | Map | cozen.com



-----Original Message-----
From: Benson, Leigh Ann
Sent: Wednesday, April 29, 2020 3:25 PM
To: seth@dereksmithlaw.com
Cc: Walton, David <DWalton@cozen.com>
Subject: FW: Brady — depositions

Seth, can you please advise on availability for the depositions as requested below? Are you and Ms.
Brady available Wednesday, April 6th?

Thanks,
Leigh Ann

Leigh Ann Benson
Associate | Cozen O'Connor
One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
P: 215-665-4708 F: 215-701-2002
Email | Bio | LinkedIn | Map | cozen.com



-----Original Message-----
From: Walton, David <DWalton@cozen.com>
Sent: Thursday, April 23, 2020 1:15 PM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Benson, Leigh Ann <LBenson@cozen.com>
Subject: Brady — depositions

Seth

Hope you are still doing well.

Pleased let me know when Ms. Brady is available for her deposition. As per our prior subpoena, I
                                                   4
       understand you are representing her fiancé for purposes of her deposition. Please let us know when he
       would be available as well.

       And, if you are still representing Mr. Ebert, we need his availability as well.

       Thanks.

       Dave

       Sent from my iPad


       Notice: This communication, including attachments, may contain information that is confidential and
       protected by the attorney/client or other privileges. It constitutes non-public information intended to be
       conveyed only to the designated recipient(s). If the reader or recipient of this communication is not the
       intended recipient, an employee or agent of the intended recipient who is responsible for delivering it to
       the intended recipient, or you believe that you have received this communication in error, please notify
       the sender immediately by return e-mail and promptly delete this e-mail, including attachments without
       reading or saving them in any manner. The unauthorized use, dissemination, distribution, or reproduction
       of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by anyone other than the
       intended recipient(s) is not a waiver of any attorney/client or other privilege.



Notice: This communication, including attachments, may contain information that is confidential and
protected by the attorney/client or other privileges. It constitutes non-public information intended to be
conveyed only to the designated recipient(s). If the reader or recipient of this communication is not the
intended recipient, an employee or agent of the intended recipient who is responsible for delivering it to
the intended recipient, or you believe that you have received this communication in error, please notify the
sender immediately by return e-mail and promptly delete this e-mail, including attachments without
reading or saving them in any manner. The unauthorized use, dissemination, distribution, or reproduction
of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by anyone other than the
intended recipient(s) is not a waiver of any attorney/client or other privilege.




                                                             5
